DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-9, & 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180301597)
Regarding claim 1, Park discloses that a light emitting device comprising:
a substrate 150 having a first region and a second region that is spaced apart in a first direction from the first region;
a luminous structure including a first semiconductor layer 111, an active layer 112, and a second semiconductor layer 113 that are sequentially stacked on the substrate 150 (Fig. 6); 
a first electrode 120 on the second semiconductor layer 113; and 
a second electrode 131a & 141b electrically coupled to the first semiconductor layer through a plurality of first openings that penetrate the first electrode, the second semiconductor layer 113, and the active layer 112, the first openings exposing the first semiconductor layer 115 (Fig. 4a), wherein the first electrode 120 is in contact with the second semiconductor layer 113 in the first region and in the second region, and wherein the first openings are in the first region but are not in the second region 160 (Fig. 4f & 5)
Park fails to specify that a length of the second region in the first direction is about 1.5 to 20 times an interval between the first openings.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain length of the second region in first direction between the first opening, because it would have been to obtain a certain length of the second region in first direction between the first opening to achieve reduction of current crowding phenomenon (para. 0065 & 0066).	
Reclaim 2, Park discloses that a sum of areas of the first openings per unit area in the first region gradually decreases as the first openings become closer to the second region in the first direction (Fig. 5).
Reclaim 3, Park discloses that a density of the first openings per unit area gradually deceases as the first openings become closer to the second region in the first direction (Fig. 5).
Reclaim 4, Park discloses that an area of each of the first openings gradually decreases the first openings become closer to the second region in the first direction (Fig. 5).
Reclaim 6, Park discloses that the first electrode includes a plurality of second openings in the second region, the second openings vertically penetrating the first electrode (Fig. 5).
Reclaim 8, Park discloses that the luminous structure includes a mesa region and an etching region that has a length in the first direction less than a length in the first direction of the mesa region, the etching region exposing the first semiconductor layer, wherein, in the etching region, the second electrode penetrates the first openings and directly contacts the first semiconductor layer (Fig. 4f).
Reclaim 9, Park discloses that the second electrode 131 penetrates the first electrode 120, the second semiconductor layer, and the active layer in the first openings to contact the first semiconductor layer 111, wherein the contact between the second electrode and the first semiconductor layer in the first openings forms a plurality of contacts, respectively, in the first openings (Fig. 4f).
Regarding claim 13, Park discloses that a semiconductor light emitting device comprising:
a luminous structure including a first semiconductor layer 111, an active layer 112, and a second semiconductor layer 113 that are sequentially stacked, wherein the luminous structure has a first region and a second region that is spaced apart in a first direction from the first region;
a first electrode 120 on the second semiconductor layer, wherein the first electrode and the second semiconductor layer are in contact with each other to constitute a first contact; and 
a plurality of second electrodes 140 that penetrate the second semiconductor layer 113 and the active layer in the first region, wherein the second electrodes and the first semiconductor layer are in contact with each other to constitute a plurality of second contacts, wherein, when viewed in plan view, a sum of areas of the second electrodes per unit area in the first region gradually decreases as the second electrodes become closer to the second region in the first direction (Fig. 5).
Reclaim 14, Park discloses that the second contacts have the same planar shape, and a density of the second contacts per unit area in the first region gradually decreases as the second contacts become closer to the second region in the first direction (Fig. 5).
Reclaim 15, Park discloses that a number of the second contacts per unit area in the first region is the same in the first direction, and an area of each of the second contacts in the first region gradually decreases as the second contacts become closer to the second region in the first direction (Fig. 5).
Reclaim 16, Park discloses that the second electrodes are in the first region, but not in the second region 160 (Fig. 5).
Claim(s) 22 & 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won Cheol (US 20170288088) in view of Park et al. (US 20180301597).
Regarding claim 22, Won Cheol discloses that a semiconductor light emitting package comprising: 
a substrate 141;
a first semiconductor light emitting device S1 on the substrate; and
a second semiconductor light emitting device S2 on the substrate, the second semiconductor light emitting device being adjacent in a first direction to the first semiconductor light emitting device, wherein the first semiconductor light emitting device includes: 
a first luminous structure S1 that includes a first semiconductor layer, a first active layer, and a second semiconductor layer, the first luminous structure having a first region that is adjacent to the second semiconductor light emitting device and a second region that is located in the first direction on one side of the first region;
a first electrode 133 on the second semiconductor layer; and 
a plurality of second electrodes 135 in the first region, the second electrodes being in a plurality of first openings that penetrate the second semiconductor layer and the first active layer, the first openings exposing the first semiconductor layer, and wherein the second semiconductor light emitting device includes:
a second luminous structure S2 that includes a third semiconductor layer, a second active layer, and a fourth semiconductor layer;
a third electrode 120 on the fourth semiconductor layer; and
a plurality of fourth electrodes 135 in a plurality of second openings that penetrate the fourth semiconductor layer and the second active layer, the second openings exposing the third semiconductor layer.
Won Cheol fails to teach when viewed in plan view, a sum of areas of the first openings per unit area in the first region of the first semiconductor light emitting device gradually increases as the first openings become closer to the second semiconductor light emitting device in the first direction.
However, Park suggests that when viewed in plan view, a sum of areas of the first openings per unit area in the first region of the first semiconductor light emitting device gradually increases as the first openings become closer to the second semiconductor light emitting device in the first direction (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Won Cheol with when viewed in plan view, a sum of areas of the first openings per unit area in the first region of the first semiconductor light emitting device gradually increases as the first openings become closer to the second semiconductor light emitting device in the first direction as taught by park in order to control current crowding (para. 0065 & 0066) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 25, Won Choel & Park disclose that a density of the first openings per unit area gradually increases as the first openings become closer to the second semiconductor light emitting device in the first direction (Fig. 7). 
Reclaim 26, Won Choel & Park disclose that a number of the first openings per unit area is constant, and an area of each of the first openings gradually decreases-increases as the first openings become closer to the second semiconductor light emitting device in the first direction (Fig. 7). 
Reclaim 27, Won Choel & Park disclose that the first openings are not in the second region (Fig. 7, Park).
Reclaim 28, Won Choel & Park disclose fail to specify that a length of the second region in the first direction is about 1.5 to 20 times an interval between the first openings.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain length of the second region in first direction between the first opening, because it would have been to obtain a certain length of the second region in first direction between the first opening to achieve reduction of current crowding phenomenon (para. 0065 & 0066).	
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Park et al. (US 20180301597) in view of Koo et al. (US 20180323341)
Reclaim 17, Park fails to teach that the first electrode includes a plurality of second openings in the second region.
However, Koo suggests that that the first electrode 92 includes a plurality of second openings in the second region (Fig. 2 & 14).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Park with the first electrode includes a plurality of second openings in the second region as taught by Koo in order to enhance better insulating contact to avoid electrical short and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 18, Park & Koo disclose that when viewed in plan view, each of the second openings has a circular shape, or a linear shape that extends in the first direction (Park, Fig. 5 or Koo, Fig. 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899